Case 1:20-cr-01707-KWR Document9 Filed 11/17/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA, )
)
Plaintiff, )
) 20-cr-1707
VS. )
)
THOMAS WABNUM, )
)
Defendant. )

WAIVER OF PERSONAL PRESENCE AT
HEARING

I, Thomas Wabnum, Defendant, understand that I am scheduled for an Initial

Appearance hearing on November 18, 2020.
I understand that I may appear by video for this proceeding. I hereby ask to be permitted

to appear for the hearing by video, and waive my right to be personally present for this hearing.

 

oa Dov 17 2620 Cy pL

Defendant's signature
Wayne L. Baker

Meredith Baker WAYNE L. BAKER
MEREDITH M. BAKER Attorney for Defendant
Attorney for Defendant Law Office of Wayne L Baker
LAW OFFICE OF MEREDITH M. BAKER, LLC 14112 Piedras Rd. NE
PO Box 7415 Albuquerque NM 87123-2323
Albuquerque, NM 87194 505-652-4222
505-697-1900 office federallitigator@gmail.com

meredithbakeresq@gmail.com
